Citation Nr: 0639086	
Decision Date: 12/15/06    Archive Date: 01/04/07

DOCKET NO.  05-03 566	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for the residuals of a left 
knee injury.


REPRESENTATION

Veteran represented by: Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

P. Boominathan, Associate Counsel


INTRODUCTION

The veteran had active service from March 1959 to January 
1963. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a September 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  

In September 2006, the veteran had a hearing before the 
undersigned Veterans Law Judge.  A transcript of the hearing 
is associated with the claims file. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In the present claim, the veteran testified in a September 
2006 hearing that he was in a car accident in 1961 and 
injured his left knee at Kirkland Air Force Base.  He stated 
that he was taken to the base dispensary and kept overnight.  
He reported that x-rays showed no broken bones.  Shortly 
thereafter, the veteran stated that his knee was swollen and 
he had fluids drawn out of it a number of times.

May 1961 service medical records show that the veteran was in 
a car accident when a car rolled over; examination showed 
effusions to the left knee.  May 1961 views of the left knee 
were normal and there was no evidence of a fracture or 
dislocation.

The veteran has a current diagnosis of left knee degenerative 
joint disease.  He testified that he is scheduled for a left 
knee replacement surgery.
 
In the present claim, there is no evidence that the RO 
requested records from Kirkland Air Force Base from 1961.  
Additionally, as there is some evidence of a left knee injury 
in a car accident in 1961 and a current left knee condition, 
an examination is warranted.   
Accordingly, the case is REMANDED for the following action:

1. Review the claims file and ensure 
that all notice obligations are 
satisfied in accordance with 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), including the new notice 
requirements, pursuant to 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  All VCAA requirements 
must be contained in one letter.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 
F.3d 1328 (Fed. Cir. 2006).  

2. Request the veteran's records from 
Kirkland Air Force Base from 1961 to 
1963.  

3. After the completion of #1-2, the 
RO/AMC should schedule the veteran for 
appropriate a VA examination.  The claims 
folder and a copy of this REMAND must be 
made available to and reviewed by the 
examiner prior to the examination.   The 
examiner is asked to express an opinion 
to the following questions, as 
appropriate: 

(a) After reviewing current treatment 
records and service medical records, the 
examiner is asked to opine if it is 
likely, at least as likely as not (a 50 
percent probability), or unlikely that 
the current diagnosis of severe left knee 
degenerative joint disease is related to 
the knee injury incurred in-service as 
described by the veteran?  If such 
determination would be speculation only, 
the examiner should so state.  

4. After undertaking any other 
development deemed essential in addition 
to that specified above, the RO/AMC 
should re-adjudicate the veteran's claim.  
If the benefit sought on appeal remains 
denied, the veteran should be provided a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must notify the veteran 
of all relevant actions taken on his 
claim for benefits, and summarize the 
evidence and discussion of all pertinent 
regulations to include the provisions of 
38 C.F.R. section 3.655.  He should also 
be afforded the opportunity to respond to 
that SSOC before the claim is returned to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



